DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Applicant’s amendment of claims 1 and 11-12, and cancellation of claims 3-4 in “Claims - 06/15/2021”, have been acknowledged.  
This office action consider claims 1-2 and 5-20 pending, of which, non-elected claims 13-20 were withdrawn without traverse in “Response to Election / Restriction Filed - 04/27/2021”, and claims 1-2 and 5-12 are being examined on their merits. 
Specification Objections
Specification contains linear unit “µm” in multiple places, for attributing size of MEMS, which is an area, these affects the interpretations of the amended claims 1-2 and 5-12.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2 and 5-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding Claim 1, the metes and bounds of the claimed invention, are vague and ill-defined, as a result of limitation “a total size of the MEMS device is less than or equal to 
Regarding Claims 2, 5-10, those are rejected under 35 U.S.C. 112 (b), because of their dependency status from claim 1. 
Regarding Claim 11, the metes and bounds of the claimed invention, are vague and ill-defined, as a result of limitation “a total size of the MEMS device is less than or equal to 150 µm”(Ln 5).  The claims are indefinite because unit of total size of a MEMS device as claimed, can only be attributed to square units (such as µm x µm) not µm as claimed in claim 1 (and hence, also claims 2, 5-10).  The respective quantifiable units and their measures are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate clarification and/or correction are/is required within metes and bounds of the claimed invention. For the purposes of evaluating the prior art, the Examiner assumes any units and their corresponding measures in a CMOS MEMS device as necessarily being appropriate.
Regarding Claim 12, the metes and bounds of the claimed invention, are vague and ill-defined, as a result of limitation “a total size of the MEMS device is less than or equal to 150 µm” (Ln 5).  The claims are indefinite because unit of total size of a MEMS device as claimed, can only be attributed to square units (such as µm x µm) not µm as claimed in claim 1 (and hence, also claims 2, 5-10).  The respective quantifiable units and their measures are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate clarification and/or correction are/is required within metes and bounds of the claimed invention. For the purposes of evaluating the prior art, the Examiner assumes any units and their corresponding measures in a CMOS MEMS device as necessarily being appropriate.
Allowable Subject Matter
Claim 1 is objected because of rejection on the ground of 35 U.S.C. 112(b) as indicated in section 2 above, however will be allowed if that is resolved. Claims 2 and 5-10 are objected because of rejection on the ground of 35 U.S.C. 112(b) as 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (2604; Fig 26; [0187]) = (element 2604; Figure No. 26; Paragraph No. [0187]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 11-12 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Montanya Silvestre; Josep Et al. (US 20100295138 A1; hereinafter Montanya).
Regarding claim 11, Montanya teaches a MEMS device formed using the materials of the BEOL of a solid state semiconductor process ([0015, 0154, 0170+]), wherein: (see the entire document, specifically, as cited below) 
5a post-processing of vHF  and post backing ([0171]) was applied to form the MEMS device, and 
a total size of the MEMS device is between 50 µm and 150 µm ([0207]: 50 µm).  
the MEMS device includes  a pad, wherein the pad includes a top metal layer arranged to extend between 15 µm to 25 µm laterally beyond a vertically aligned passivation opening in all directions ([0172]).
Regarding claim 12, Montanya teaches a MEMS device formed using the materials of the BEOL of a solid state semiconductor process ([0015, 0154, 0170+]), wherein: (see the entire document, specifically, as cited below) 
a post-processing of vHF and post backing ([0171]) was applied to form the MEMS device, 
a total size of the MEMS device is less than or equal to 150 µm ([0207]: 50 µm), 
the MEMS device is formed within an ASIC including a plurality of areas embedded with metal filling structures to compensate for metal residual stress within the ASIC and a first area without the metal filling structures, and  the MEMS device is formed within a MEMS cavity in the first area  ([0172]).

Response to Arguments
Applicant's arguments “Remarks - 06/15/2021- Applicant Arguments/Remarks Made in an Amendment, have been fully considered, but they are not persuasive because of the following:
Applicant’s amendment of independent claims 1 and 11-12, in “Claims - 06/15/2021” changed scope of the inventions significantly, and necessitated the shift in new grounds of rejection detailed in sections 1-4, supra.  The shift in grounds of rejection renders Applicant’s arguments moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896
June 26, 2021